Citation Nr: 1636160	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-07 768	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sebaceous cysts on the left arm, to include as due to exposure to environmental toxins. 

2.  Entitlement to service connection for a disorder manifested by muscle aches, to include as due to an undiagnosed illness. 

3.  Entitlement to a compensable initial rating for hypertension.  

4.  Entitlement to an earlier effective date than December 8, 2015, for a grant of service connection for instability in each knee. 




REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esq.



WITNESSES AT HEARING ON APPEAL

The Veteran and R.B. 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran had active service from June 1988 to February 1992, to include service in Southwest Asia from September 1990 to March 1991.  

This case was originally before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in September 2012 and July 2015. 

In September 2012, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (2014).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

The Board notes that an additional issue remanded by the Board in July 2015, entitlement to service connection for a bilateral knee disorder, was granted by a March 2016 rating decision.  As such, this issue is no longer on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Following a July 2015 rating decision granting service connection for hypertension, the Veteran, through his attorney, filed a timely notice of disagreement in May 2016 with respect to the propriety of the initial noncompensable rating assigned for this disability.  In addition, after a March 2016 rating decision granting service connection for bilateral knee instability, the Veteran, through his attorney, filed a timely notice of disagreement in May 2016 with respect to the propriety of the effective date assigned for the grant of service connection for such disability.  Therefore, the AOJ will be requested below to complete a statement of the case (SOC) addressing these matters.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board emphasizes, however, that to obtain appellate review of either issue, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).  

With respect to the claims for service connection for sebaceous cysts on the left arm and a disorder manifested by muscle aches, the Board finds that the examinations  addressing these claims in December 2015 (the reports from which are contained in the Virtual VA File) would not likely withstand judicial review as they were not in accord with the July 2015 Board remand instructions and/or are otherwise inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Stegall v. West, 11 Vet. App. 268 (1998) (the Board is required to insure compliance with the instructions of it remands.) 

First with respect to the claim service connection for sebaceous cysts on the left arm, the July 2015 Board remand directed that the opinion following the examination that addressed this claim include commentary about an October 2009 private physician's statement indicating that the Veteran's "sebaceous cysts have returned and have been recurrent (skin disorders are another feature of the Gulf War Syndrome)."  [Review of the record also reveals additional positive private medical evidence in the form of an October 2005 statement from a physician indicating that he had been treating the Veteran for multiple conditions to include a chronic skin rash since service; a November 2005 statement from this same physician reflecting his "concern" that the Veteran's multiple skin problems "may be related to his service in the Gulf War;" and February and November 2008 statements from another private physician that related chronic skin problems to his Desert Storm service].  As the opinion that followed the December 2015 did not comment on the October 2009 private physician's statement, the Board will direct the AOJ to obtain an addendum opinion from the December 2015 VA examiner, or a suitable substitute if this examiner is not available, that includes commentary addressing the October 2009 private physician's statement, as well as the other positive private medical opinions referenced above.  Barr, Stegall, supra.

With respect to the claim for service connection for a disorder manifested by muscle aches, the negative opinion following the December 2015 VA examination addressing this claim was based on a determination that there was no evidence of a current disability associated with this condition.  However, the requirement that a present disability exists for the purposes of service connection may be met at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.) 

Evidence of record proximate and during the pendency of the claim does reflect treatment for a disability manifested by muscles pain/stiffness, with some of this evidence specifically linking such to the Veteran's service in Desert Storm.  See October 2005 statement from a private examiner discussing treatment of the Veteran for problems to include muscle stiffness since his service in Desert Storm;  February 2008 private clinician's statement noting treatment for muscle stiffness that he linked to the Veteran's Desert Storm service; and a November 2008 private physician's statement that reflected treatment for "chronic" muscle aches that he specifically linked to the Veteran's Desert Storm service.  Moreover, prescription lists contained in VA treatment reports throughout the appeal period include Capsaicin cream, which is used in the treatment of muscle pain.  In short therefore, the AOJ will be directed to obtain an addendum opinion from the December 2015 VA examiner, or a suitable substitute if this examiner is not available, as to whether the Veteran has had a disability manifested by muscle pain at any time proximate or during the appeal period that is etiologically related to service.  Barr, McClain, Romanowsky, supra. .

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his attorney with an SOC addressing the claims for an earlier effective date than December 8, 2015, for the grants of service connection for instability in each knee and a compensable initial rating for hypertension, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal as to these issues.  The Veteran and his attorney are hereby reminded that to obtain appellate review of either issue, a timely appeal must be perfected.  

2.  Obtain an addendum opinion addressing the claim for service connection for a sebaceous cyst on the left arm from the December 2015 VA examiner, or suitable substitute if this examiner is not available.  If deemed necessary by the examiner, afford the Veteran a VA examination.  The electronic record, to include a copy of this remand, must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent):

a) that the Veteran's sebaceous cyst of the left arm is causally or etiologically due to service, to include exposure to environmental hazards in the Persian Gulf, or had an onset during service; and,

b) that the Veteran's sebaceous cyst of the left arm is proximately due to OR aggravated by his service-connected sebaceous cyst of the neck.

If the opinions remain negative to the Veteran, the examiner must specifically explain the rationale for rejecting the positive private medical opinions of record as highlighted above.  

The Veteran's lay statements regarding his history must be fully considered and discussed when formulating any opinion.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

3.  Obtain an addendum opinion addressing the claim for service connection for a disorder manifested by claimed muscle aches from the December 2015 VA examiner, or suitable substitute if this examiner is not available.  If deemed necessary by the examiner, afford the Veteran a VA examination.  The electronic record, to include a copy of this remand, must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion addressing the following:

a) The clinician should specifically state whether a disorder manifested by muscle aches at any time proximate or during the appeal period is attributed to a known clinical diagnosis.  If so, please specify each such diagnosis.

b) If any symptoms of a muscle disorder have not been determined to be associated with a known clinical diagnosis, the clinician should indicate whether at any time proximate or during the appeal period the Veteran has objective indications of a chronic disability resulting from muscle aches. resulting from a medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

c) For each diagnosed muscle disorder at any time proximate or during the appeal period, please opine whether it is at least as likely as not (i.e., probability of 50 percent) that the diagnosed disorder manifested during service or is causally or etiologically due to service, to include exposure to environmental toxins during the Persian Gulf war.

If the opinion remains negative to the Veteran, the examiner must specifically explain the rationale for rejecting the positive private medical opinions of record as highlighted above.  

The Veteran's lay statements regarding his history must be fully considered and discussed when formulating any opinion.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

4.  After completing the above actions and any other development as may be indicated, the AOJ should readjudicate the claims for service connection for  sebaceous cysts on the left arm and a disorder manifested by muscle aches.  If either claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


